Citation Nr: 1029448	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a radical 
prostatectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appeal was remanded by the Board in 
November 2009 for further development.  

The Board received additional evidence from the Veteran in May 
2010 consisting of medical evidence and a statement from the 
Veteran.  The new evidence was accompanied by a waiver of the 
Veteran's right to initial consideration of the new evidence by 
the RO. 38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The issue of entitlement to service connection for 
depression, to include as secondary to service-connected 
erectile dysfunction, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   See Response to SSOC, dated May 
2010.  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1. The Veteran has erectile dysfunction, for which he is 
receiving special monthly compensation, but there is no penile 
deformity or associated abnormality.

2. The lower abdominal scar associated with the Veteran's prior 
prostatectomy measures 10.3 cm x 0.7mm; it is not shown to limit 
function, nor is it unstable or painful.  It is not a keloid 
scar. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21, 4.31, 4.115b, 
Diagnostic Codes 7522, 7528 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2006; and a rating decision 
in August 2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the Veteran is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claims 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the Veteran and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VA has satisfied its duty to notify the Veteran and had satisfied 
that duty prior to the adjudication in the June 2007 statement of 
the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, available evidence. VA has also 
obtained medical examinations in relation to the claim herein 
decided.  

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim. Overton v. Nicholson, 
20 Vet. App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was provided, 
but the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, and 
therefore the error was harmless).

The Veteran contends that he suffers from compensable residuals 
of his prostate surgery, including a keloid scar, decrease in 
penile length, and erectile dysfunction.   

Increased ratings - in general

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  To evaluate the severity of a 
particular disability, it is essential to consider its history.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2009).  

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).  
The Court, however, has held that disabilities may be rated 
separately without violating the prohibition against pyramiding 
unless they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  In every instance 
where the Rating Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).  

Where a Veteran's diagnosed condition does not match any of the 
diagnostic codes contained in the Rating Schedule, it is 
permissible to rate the condition under a closely related disease 
or injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by clinical 
and laboratory findings.  38 C.F.R. § 4.20 (2009).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the evidence.  
38 C.F.R. § 4.3 (2009).  

Entitlement to a compensable rating for residuals of a 
radical prostatectomy

In March 2002, the RO granted service connection for impotence, 
residual of radical prostatectomy for prostate cancer, with a 
noncompensable rating from the date of receipt of the service 
connection claim in July 2001.  Effective the same date, the RO 
granted special monthly compensation based on loss of use of a 
creative organ.  The current claim for an increased (compensable) 
rating for erectile dysfunction was filed in November 2005. 

Erectile dysfunction/impotence is not listed in the Rating 
Schedule; however, when an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27.  

The Veteran's impotence has been rated under Diagnostic Code 
7528-7522.  

Diagnostic Code 7528 pertains to malignant neoplasms of the 
genitourinary system and provides for a 100 percent disability 
rating.  It also provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
the disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant. 38 
C.F.R. § 4.115b, Diagnostic Code 7528.  Only the predominant area 
of dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities. 38 
C.F.R. §§ 4.14, 4.115a.

Under Diagnostic Code 7522 penis deformity with loss of erectile 
power warrants a 20 percent disability rating. 38 C.F.R. § 
4.115b.

Factual Background 

Again, the Veteran asserts that the prostatectomy surgery 
resulted in penis deformity, namely decreased penile length and 
curvature.  

By way of history, the Veteran was diagnosed with prostate cancer 
in September 2000 underwent a radical prostatectomy in December 
2000.  Subsequent to the surgery, private treatment records show 
that he was continent and had no problems voiding; however, he 
did experience continued impotency.  He tried Viagra with poor 
results.  

A February 2002 VA examination report shows that the Veteran 
denied having urinary incontinence and current urgency.  He did 
endorse symptoms of erectile dysfunction and noted that he was 
unable to have an erection after the surgery.  He reported that 
he had tried Viagra with little success and that he used 
injections with varying results.  He did not have erection 
problems prior to surgery.  Upon examination, there was a healed, 
non-tender scar in the lower abdomen; genitalia exam was 
unremarkable.  The examiner stated that the only current problem 
associated with his surgery was erectile dysfunction for which 
the Veteran was using a local injection of prostaglandin.  

Upon VA examination in May 2006, the Veteran reported having 
erectile dysfunction since the December 2000 surgery.  Initially, 
he was treated with Caverject, which he did not like and stopped 
using.  He tried Viagra with no success.  He was using Levitra 
with some results, but complained of decreased sensation, and no 
sense of joy.  Genitourinary examination revealed no urinary 
symptoms, including leakage, voiding problems, or renal 
dysfunction.  It was noted that he had erectile dysfunction and 
abnormal ejaculation secondary to the prostate surgery.  
Testicle, prostate, and seminal vesicle examinations were all 
normal.  The diagnosis was status-post radical prostatectomy for 
carcinoma of the prostate with residual erectile dysfunction.  

Upon VA examination December 2009, the Veteran reported problems 
associated with his prostatectomy including depression, loss of 
satisfactory sex life, penis shortening (1 inch), and loss of 
intimacy.  He reported no urgency, dysuria, or hematuria.  
Daytime voiding intervals were approximately 3 hours, with one 
voiding per night.  It was again noted that he had erectile 
dysfunction and abnormal ejaculation secondary to the prostate 
surgery.  Testicle, prostate, and seminal vesicle examinations 
were all normal.  A 10.3 cm x 0.7mm abdominal scar was noted as 
minimally adherent to the underlying tissue.  Diagnoses included 
prostate cancer, status-post radical prostatectomy, loss of 
intimacy, loss of sexual satisfaction, and reported loss of 1 
inch of penis during sexual act.  The examiner noted that she was 
unable to measure loss of length of penis because there were no 
prior length reports to use for comparison; therefore, any 
opinion on this matter would be merely speculative. 

A January 2010 addendum to the December 2009 VA examination 
clarified that the Veteran's scar was not keloid in nature.  
Moreover, the scar was described as flat and well-healed; it did 
not limit function and it was neither unstable nor painful.  

The Veteran has submitted several medical studies in support of 
his claim, the content of which suggest that penile shortening 
may occur with radical prostatectomy procedures.  See The Journal 
of Urology,"A Prospective Study Measuring Penile Length in Men 
Treated with Radical Prostatectomy for Prostate Cancer" 
Department of Urology, University of Miami School of Medicine, 
Miami, Florida, April 26, 2005.  

Analysis 

Again, the Veteran's primary assertion is that he is entitled to 
a 20 percent rating for penis shortening of one inch.  However, 
the Board notes that the neither the private medical records, nor 
the VA treatment records show any physical deformity or 
additional disability to the organ.  A deformity is a 
"distortion of any part of general disfigurement of the body..."  
Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  In 
this case, VA examinations in 2002 and 2009 revealed normal 
gentalia, penis, and testicles.  Other than erectile dysfunction, 
there were no other abnormalities noted, to include distortions 
or disfigurements of the penis.  As such, the Board finds that he 
does not meet the criteria for a compensable rating for his 
erectile dysfunction as he does not have a penile deformity 
within the meaning of the cited legal authority.  The Board is 
sympathetic to the Veteran's situation, but no examiner has 
indicated that a (or his) shortened penis is deformed.  The Board 
must again point out, however, that special monthly compensation 
for loss of use of a creative organ has been granted.  This 
benefit was specifically granted to compensate him for erectile 
dysfunction.

The Board also acknowledges that the Veteran's contention that he 
has a penile shortening and curvature which causes disability.  
While the Veteran is competent to report his symptomatology, he 
is not capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not assert, 
that he has medical training to provide competent medical 
evidence to diagnose a disabling penile deformity.  In any event, 
the Board places greater weight on the reports of the VA 
examinations, which show a normal penis, than on the Veteran' 
assertions.  

Finally, the Board acknowledges the medical journals submitted by 
the Veteran in support of his claim, which suggest a relationship 
between radical prostatectomy procedures and penile shortening.  
While the Board has reviewed these articles, this evidence is 
simply too general and inclusive to be of any probative value. 
Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element); see also 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Board has considered the possibility of a higher evaluation 
different rating code, but there is no other rating code that is 
more appropriate for evaluation of the Veteran's disability.  In 
this regard, VA examinations conducted in February 2002, May 
2006, and January 2009, reflected no evidence of local 
reoccurrence or metastasis, voiding dysfunction or renal 
dysfunction so as to warrant a rating under Diagnostic Code 7528.  

In light of the foregoing, this disability picture does not more 
nearly approximate the criteria for a higher schedular evaluation 
for erectile dysfunction.  In any event, the Veteran is already 
in receipt of special monthly compensation under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative 
organ and this award contemplates all symptoms associated with 
his erectile dysfunction.  In every instance where the schedule 
does not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31.

Scar 

The Board notes that the Veteran has a 10.3cm x 0.7mm well-healed 
scar on the lower abdomen associated with the prostatectomy.  In 
general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided. 38 C.F.R. § 4.14.  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
Veteran is entitled to a combined rating where the symptomatology 
is distinct and separate. Esteban v. Brown, 6 Vet. App. 259 
(1994). In this case, the medical evidence describes the 
Veteran's scar as flat (not keloid), well-healed, and measuring 
10.3 cm x 0.7cm; it is not painful; it does not limit function in 
any way; and it is not unstable. See January 2010 VA Examination.  
Thus, the scar is essentially asymptomatic and does not warrant 
additional compensation. 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.


ORDER

Entitlement to a compensable rating for erectile dysfunction is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


